


EXHIBIT 10.54


March 22, 2012


Dr. Gerald J. Burnett
1476 Cyprus Drive
Pebble Beach, CA 93953


Avistar Communications Corporation
1875 South Grant Street, 10th Floor
San Mateo, CA 94112


To Whom It May Concern:


If needed, I, Dr. Gerald J. Burnett, will fund Avistar Communications
Corporation (“Avistar”) through March 23, 2013, with the same mechanism and
terms that currently secures Avistar’s existing $6.0 million revolving line of
credit that terminates on December 22, 2012, up to a total dollar amount of $6.0
million.






/s/ Dr. Gerald J. Burnett
Dr. Gerald J. Burnett

